Motion Granted; Dismissed and Memorandum Opinion filed August 6, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00643-CR

                      JOHNATHAN AUGUST, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1267096

               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).